MEMORANDUM OPINION
BRETT, Presiding Judge.
Plaintiff in Error, Albert Robert Snaw-der, was tried and convicted in the Municipal Criminal Court of Tulsa for the offense of “Actual Physical Control of a Motor Vehicle While Under the Influence of Intoxicating Liquor”. His punishment was fixed at Ten Days in jail and a Three Hundred Dollar fine, from which he has perfected his appeal.
The Court, after having considered the entire record presented, is of the opinion that the evidence contained therein is not sufficient to sustain the charge for which the Plaintiff in Error was convicted.
We are, therefore, of the opinion the judgment and sentence assessed by the Municipal Criminal Court of Tulsa should he, and the same is, therefore, reversed, with instructions to dismiss the charge.
NIX and BUSSEY, JJ., concur.